United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2602
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Scott Glenn Starfield,                  *
also known as Pinner,                   *
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: March 9, 2009
                                Filed: May 1, 2009
                                 ___________

Before MURPHY, MELLOY, and SHEPHERD, Circuit Judges.
                           ___________

MELLOY, Circuit Judge.

       Scott Glenn Starfield pleaded guilty to being a drug user in possession of a
firearm. The district court1 sentenced Starfield to 15 months’ imprisonment. Starfield
appeals his sentence.

      Prior to sentencing, the U.S. Probation Office prepared a Presentence
Investigation Report (“PSR”). The PSR calculated Starfield’s advisory Guidelines


      1
        The Honorable Michael J. Davis, Chief Judge, United States District Court for
the District of Minnesota.
range to be 12 to 18 months, based on a finding that Starfield’s total offense level was
12 and his criminal-history category was II. At sentencing, neither party objected to
the PSR’s factual statements or Guidelines calculation. The district court adopted the
PSR’s sentencing calculation and sentenced Starfield to 15 months’ imprisonment.

       Starfield first argues on appeal that the district court “erred procedurally [at
sentencing] by failing to address the parsimony principle and sentencing factors
enumerated at [18 U.S.C. § 3553], by failing to acknowledge the advisory nature of
the guidelines, and by failing to provide any basis for the imposition of such a harsh
sentence.” We apply plain-error review to these claims because Starfield did not raise
them at sentencing. See United States v. Phelps, 536 F.3d 862, 865 (8th Cir. 2008),
cert. denied, 129 S. Ct. 1390 (2009) (“If a defendant fails to timely object to a
procedural sentencing error, the error is forfeited and may only be reviewed for plain
error.”). “Under plain error review, the defendant must show: (1) an error; (2) that is
plain; and (3) that affects substantial rights.” Id. (citing Johnson v. United States, 520
U.S. 461, 466–67 (1997) and Fed. R. Crim. P. 52(b)). If a defendant shows plain
error, “an appellate court may exercise its discretion to correct a forfeited error only
if it ‘seriously affects the fairness, integrity, or public reputation of judicial
proceedings.’” Id. (quoting Johnson, 520 U.S. at 467).

       The Supreme Court has stated that “when a judge decides simply to apply the
Guidelines to a particular case, doing so will not necessarily require lengthy
explanation.” Rita v. United States, 127 S. Ct. 2456, 2468 (2007); see also United
States v. Roberson, 517 F.3d 990, 994 (8th Cir. 2008) (“The appropriate length of the
statement will vary by case and may be relatively brief if the district court rests its
decision on the Sentencing Commission’s reasoning and ‘decides simply to apply the
Guidelines to a particular case.’” (quoting Rita, 127 S. Ct. at 2468)). The sentencing
judge need only “set forth enough to satisfy the appellate court that he has considered
the parties’ arguments and has a reasoned basis for exercising his own legal
decisionmaking authority.” Rita, 127 S. Ct. at 2468.

                                           -2-
        Here, the record clearly shows that the district court recited the § 3553(a)
factors at sentencing, acknowledged that the Guidelines were advisory, and
acknowledged its statutory duty to “impose a sentence sufficient, but not greater than
necessary.” 18 U.S.C. § 3553(a). Moreover, it is evident from the sentencing
transcript that the district court considered the record, heard Starfield’s arguments, and
specifically considered factors relevant to § 3553(a) as applied to Starfield’s
individual case. In particular, the district court orally expressed concern with
Starfield’s failed drug tests while on release, his history of substance abuse, and his
involvement with Hell’s Outcasts, a motorcycle gang for which Starfield was once the
treasurer. The district court specifically indicated that, given Starfield’s failed drug
tests, probation was likely inappropriate because the court could not have Starfield
“on the street and . . . using.” The district court also specifically asked about
Starfield’s prior drug-treatment history, recommended that Starfield be placed in a
500-hour drug-abuse program, and directed Starfield to participate in an approved
program for substance abuse. Finally, the district court ordered Starfield not to
“associate with any member, prospect, or associate member of Hell’s Outcasts” and
told Starfield that if he were “found to be in the company of such individuals while
wearing the colors, clothing, or insignia of the Hell’s Outcasts, the Court [would]
presume that this association was for the purpose of participating in unlawful
activities.”

       These statements demonstrate that the district court studied the record,
considered the parties’ arguments, knew that the Guidelines were advisory, and
weighed considerations bearing directly on the statutory commands of § 3553(a). See
18 U.S.C. § 3553(a) (stating that, in imposing sentences, courts “shall consider . . . (2)
the need for the sentence imposed (A) to reflect the seriousness of the offense, to
promote respect for the law, and to provide just punishment for the offense . . . and
(D) to provide the defendant with needed educational or vocational training, medical
care, or other correctional treatment in the most effective manner”); United States v.
Gray, 533 F.3d 942, 943 (8th Cir. 2008) (“If a district court references some of the

                                           -3-
considerations contained in § 3553(a), we are ordinarily satisfied that the district court
was aware of the entire contents of the relevant statute.” (internal quotation omitted)).
Thus, we are satisfied that the district court committed no procedural error at
sentencing.

       Starfield also argues that, regardless of procedural error, his sentence is
“substantively unreasonable based upon the non-violent nature of the offense and [his]
chemical dependency.” We review the substantive reasonableness of a sentence
under an abuse-of-discretion standard regardless of whether a defendant preserves
error. See United States v. Burnette, 518 F.3d 942, 946 (8th Cir.), cert. denied, 129
S. Ct. 138 (2008). A sentencing court abuses its discretion if it “fails to consider a
relevant factor that should have received significant weight, gives significant weight
to an improper or irrelevant factor, or considers only the appropriate factors but
commits a clear error of judgment in weighing those factors.” United States v. Kowal,
527 F.3d 741, 749 (8th Cir.), cert. denied, 129 S. Ct. 612 (2008) (quotation omitted).
Additionally, we “accord . . . a presumption of reasonableness” to sentences, like
Starfield’s, that are within the appropriate advisory Guidelines range. United States
v. Battiest, 553 F.3d 1132, 1136 (8th Cir. 2009) (quotation omitted).

       As stated above, the record shows that the district court considered Starfield’s
substance abuse problems and the PSR, which contained the specific factual
circumstances of Starfield’s offense. Starfield makes no argument on appeal that the
district court gave significant weight to an improper or irrelevant factor. Finally, we
see no reason to believe that the district court clearly erred in weighing the sentencing
factors. Therefore, we find that Starfield has failed to rebut the presumption that his
within-range sentence is reasonable, and we hold that the district court did not abuse
its discretion.

      Accordingly, we affirm the district court’s judgment.
                     ______________________________

                                           -4-